95 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Brian SHIELDS also known as B.K., Appellant.UNITED STATES of America, Appellee,v.Jimmy T. BRUNSON, also known as High-Low, also known as Low,Appellant.
Nos. 96-1576, 96-1578.
United States Court of Appeals, Eighth Circuit.
Submitted July 23, 1996.Decided Aug. 28, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In this consolidated appeal, Brian Shields and Jimmy T. Brunson appeal the sentences imposed by the District Court1 after they pleaded guilty to offenses involving cocaine base (crack).  We affirm.


2
At sentencing, Shields and Brunson, both African-Americans, objected to their offense-level calculations, which were derived from the penalty scheme set forth in 21 U.S.C. § 841(b)(1) (1994), providing the same penalties for given amounts of crack and 100 times greater amounts of powder cocaine (the 100-to-1 ratio).  Their objection was premised on Congress's rejection of a proposed amendment to the Sentencing Guidelines (Amendment 5) which would have eliminated the 100-to-1 ratio and equalized the penalties for crack and powder cocaine.  They argued the 100-to-1 ratio had a disproportionate adverse effect on African-Americans, Congress's rejection of Amendment 5 evidenced a discriminatory purpose on Congress's part in maintaining the penalty scheme, and thus, continued application of the penalty scheme violated their Fifth Amendment equal protection and due process rights.  The District Court overruled their objections, and they appeal.  We rejected the challenge raised here in United States v. Carter, No. 96-1329, 1996 WL 453275, at * 2-* 3 (8th Cir.  Aug. 13, 1996) (per curiam).


3
Accordingly, the judgment of the District Court is affirmed.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas